Citation Nr: 0421054	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from January 1978 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The veteran's appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to service 
connection for a back disorder. 

Service medical records reflect that the veteran sought 
treatment for chronic low back pain on several occasions.  In 
June 1981, he reported having pain in the middle of his lower 
back and was diagnosed with possible muscle strain.  In 
December 1984, it was noted that he had "mild back strain," 
and in February 1985 he was diagnosed with a chronic muscle 
strain of the back.  In March 1985, he was diagnosed with 
chronic low back pain.  Finally, his March 1985 separation 
examination report indicated that he had "chronic thoracic 
and lumbar back strain."  Following service, the veteran 
underwent a VA examination in August 1985.  The report noted 
that the veteran complained of intermittent pain in the lower 
back that came and went without any particular precipitating 
cause or treatment.  The diagnoses asserted that there was 
"no objective evidence of disease of the spine."  In 
October 2003, the veteran complained of having low back pain 
for approximately 18 years.  He was diagnosed with chronic 
lower back pain secondary to degenerative joint disease.   

The Board finds that as the veteran's service medical records 
document several complaints of low back pain, and as the 
veteran complained of low back pain in October 2003 
determined to be due to degenerative joint disease, a VA 
examination is necessary to determine the etiology of any 
back disorder that may be present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine whether he has a 
current back disorder that is 
etiologically related to the back 
symptomatology shown in the service 
medical records.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested:

(a) Identify all current back 
disorders;

(b) As to each back disorder 
currently diagnosed, indicate 
whether it is at least as 
likely as not that the disorder 
is etiologically related to the 
back symptomatology shown in 
service or otherwise to the 
veteran's military service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should then review the record 
and readjudicate the veteran's claim.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



